DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2020, and 7/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fukushima et al. (US 2017/0357216).

Regarding claim 1,
Fukushima discloses (Fig. 2):
An electromechanical watch (Fig. 2) comprising: - an analogue display (analog indication, ¶0002), - an electromechanical motor (Fig. 2, 40) formed by a stator (42, ¶0096), comprising a magnetic circuit (Fig. 3b-e, 42a, 42b, ¶0103) and a coil (Fig. 35, Coil A, coil B) through which this magnetic circuit passes (part of magnetic circuit of the stator and coils), and by a rotor (Fig. 3b-e, 42a, 42b, ¶0103) provided with a permanent magnet coupled to the magnetic circuit (¶0095), this magnetic circuit defining at least one minimum energy position for the rotor (stable rotor position, ¶0099), this rotor being mechanically coupled to the analogue display (not shown, ¶0003), - a power supply circuit (Fig. 35, 20 and 30) for supplying the electromechanical motor (coil A, coil B), this power supply circuit being connected to a first electrical terminal (O1) and a second electrical terminal (O2) of the electromechanical motor (¶0400-¶0401),
an electronic circuit (Fig. 35, 20) for controlling the electromechanical motor (¶0400), this electronic control circuit (20) being arranged so that, in a stepping functioning mode of the electromechanical motor (¶0103), the power supply circuit (30) generates, on command, drive pulses having between them non-zero intervals of time (pulses have a finite width, ¶0103), and - a voltage detection circuit (30) arranged so as to be able to detect a voltage induced in said coil during said intervals of time and in particular to detect, on the basis of this induced voltage, whether a step is made by the rotor during these intervals of time (¶0125, only two terminals are detected in Fig. 35, ¶0400); wherein said coil (Coil A, Coil B) is a first coil (coil A) and the stator of the electromechanical motor further comprises a second coil (Coil B) through which said magnetic circuit  passes (¶0095);
and in that the electromechanical watch comprises at least one switch (Fig. 35, SW2, SW3) that is controlled by the electronic control circuit (20), in the stepping functioning mode of the electromechanical motor, so as to connect the first coil (Coil A) to said voltage detection circuit (30) during intervals of time among said intervals of time (reads voltage if switches are on) and to short-circuit the second coil during at least a major part of each of these intervals of time (SW2, Sw3, short circuits ends of coils, ¶0400-¶0402).

Regarding claim 2,
Fukushima discloses (Fig. 35):
wherein the electromechanical watch is arranged so that the first coil (Fig. 35, Coil A) is connected to said voltage detection circuit (30) during all said intervals of time, and so that the second coil is short-circuited during at least a major part of each of said intervals of time (¶0400-¶0402).

Regarding claim 3,
Fukushima discloses (Fig. 35):
wherein the detection circuit (Fig. 35, 30) and a set of switches (SW2, SW3) are arranged so that each of said first (Coil A) and second coils (Coil B) can be connected to at least one part of the voltage detection circuit (30, ¶0400-¶0402); and in that the set of switches is arranged and controlled by the electronic control circuit so that, during each of said intervals of time, either one of the first and second coils is connected to said voltage detection circuit and the other one of these first and second coils is short-circuited during at least the major part of this interval of time (¶0400-¶0402).

Regarding claim 4,
Fukushima discloses (Fig. 35):
wherein the electromechanical watch comprises a plurality of switches arranged and controlled by the electronic control circuit so that the first and second coils can be arranged either in series or in parallel during the drive pulses (¶0029).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Besson et al. (US 4,633,156) – stepping motor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846